Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with nilo Choksi on 9/28/21.
The application has been amended as follows:
Claims 1, 5, 8, 11-13, 17 and 20 have been amended as annotated below:
A releasable attachment comb comprising: a supporting frame comprising: a first lateral frame, said first lateral frame comprising a first lateral grip bar; a second lateral frame, said second lateral frame comprising a second lateral grip bar, said first lateral frame and said second lateral frame being on opposite lateral sides of said supporting frame; and a first supporting [plane] planar element extending between said first lateral frame and said second lateral frame, said first supporting [plane] planar element forming a distal surface of said supporting frame, said first supporting [plane] planar element comprising: a plurality of teeth extending from a top edge said first supporting [plane] planar element, said plurality of teeth forming a top surface of said supporting frame; and a plurality of distal retaining elements extending from said top edge, wherein one of said plurality of distal retaining elements is positioned proximate said first lateral frame and one of said plurality of distal retaining element is positioned proximate said second lateral frame, wherein each of said lect; a second planar element [longitudinal bar] extending between said first lateral frame and said second lateral frame, said second planar element [second longitudinal] bar defining a proximal plane of said attachment comb, said second planar element [longitudinal bar] comprising: a plurality of proximal retaining elements within said proximal plane, each of said plurality of proximal retaining elements, 
The attachment comb as claimed in claim 1, wherein each of said plurality of distal retaining elements comprises: a distal insertion ramp, wherein said distal insertion ramp: progressively increases a thickness of a corresponding one of said plurality of distal retaining elements, wherein said increased thickness reduces a distance between a defined by the plurality of distal retaining elements and said proximal plane. 
The attachment comb as claimed in claim 1, wherein each of said plurality of proximal retaining elements comprises: a proximal insertion ramp, wherein said proximal insertion ramp progressively increases a thickness of a corresponding one of said plurality of proximal retaining elements, wherein said increased thickness reduces a distance between a distal plane defined by the plurality of distal retaining elements and said proximal plane. 
A hair cutting appliance comprising: a housing comprising: a motor; a blade set comprising: a stationary blade; and a cutter blade, wherein said motor is configured to: drive said cutter blade; and an attachment comb configured to: retain said blade set within said attachment comb; and position said hair cutting appliance a known distance from a user of said hair cutting appliance, wherein said attachment comb comprises: a first lateral surface; a second element [surface] comprises: a first distal mounting element positioned proximate said first lateral surface; and a second distal mounting element positioned proximate said second lateral surface, wherein said first distal mounting element and said second distal mounting element extend from a top edge of said planar element [surface] toward a bottom edge of said planar element [surface]; a plurality of teeth elements extending from a top surface of said planar element toward a proximal surface of said attachment comb; and a proximal support bar extending from said first lateral surface to said second lateral surface, said proximal support bar contained within said proximate surface of said attachment comb, wherein said proximal support bar comprises: a first proximal mounting element positioned proximate said first lateral surface, and a second proximal mounting element positioned proximate said second lateral surface, wherein each of said first distal mounting element, said second distal mounting element, said first proximal mounting element and said second proximal mounting element is configured to: deflect outwardly from said attachment comb.  

The hair cutting appliance as claimed in claim 11, wherein each of said first distal mounting element and said second distal mounting element comprises: a distal insertion ramp extending from a free end toward said top edge of said planar element [surface], wherein said distal insertion ramp progressively increases a thickness of said each distal mounting element to a known maximum thickness; and progressively decreases said thickness of said each distal mounting element from said known maximum thickness, wherein said distal insertion ramp is configured to: cause said outward deflection of said each distal mounting 

The hair cutting appliance as claimed in claim 11, wherein each of said first proximal mounting element and said second proximal mounting element comprises[ing ]: a proximal insertion ramp extending from said proximal support bar to said top surface of said attachment comb, wherein said proximal insertion ramp progressively increases a thickness of said each proximal mounting element, wherein said proximal insertion ramp is configured to: cause said outward deflection of said each proximal mounting element.  

A releasable attachment comb configured to attach to a blade set, said attachment comb comprising: a distal [plane] planar element; a first lateral surface extending substantially perpendicular to a first edge of said distal [plane] planar element; a second lateral surface extending substantially perpendicular to a second edge of said distal [plane] planar element; and a proximal support bar extending between said first lateral surface and said second lateral surface, said proximal support bar forming a lower edge of a proximal plane of said attachment comb, wherein said distal [plane] planar element comprises: a plurality of guide teeth extending from said distal [plane] planar element toward said proximal plane, said plurality of guide teeth forming a top surface of said attachment comb; a plurality of distal mounting elements extending from a top edge of said distal [plane] planar element within said distal [plane] planar element, wherein one of said plurality of distal mounting elements is proximate said first lateral surface and one of said plurality of distal mounting elements is proximate said second lateral surface, and said proximal support bar comprises: a plurality of proximal mounting elements attached on a first end to said support bar, wherein one of 
The releasable attachment comb of claim 18, wherein said insertion ramp decreases a distance between said distal [plane] planar element and said proximal plane.

The following is a statement of reasons for the indication of allowable subject matter with regard to Claims 1-20 Claim 1 reads: “A releasable attachment comb comprising: 
a supporting frame comprising: a first lateral frame, said first lateral frame comprising a first lateral grip bar; a second lateral frame, said second lateral frame comprising a second lateral grip bar, said first lateral frame and said second lateral frame being on opposite lateral sides of said supporting frame; and a first supporting [plane] planar element extending between said first lateral frame and said second lateral frame, said first supporting [plane] planar element forming a distal surface of said supporting frame, said first supporting [plane] planar element comprising: a plurality of teeth extending from a top edge said first supporting [plane] planar element, said plurality of teeth forming a top surface of said supporting frame; and a plurality of distal retaining elements extending from said top edge, wherein one of said plurality of distal retaining elements is positioned proximate said first lateral frame and one of said plurality of distal retaining element is positioned proximate said second lateral frame, wherein each of said plurality of distal retaining elements is configured to deflect; a second planar element [longitudinal bar] extending between said first lateral frame and said second lateral frame, said second planar element [second longitudinal] bar defining a proximal plane of said attachment comb, said planar element [longitudinal bar] comprising: a plurality of proximal retaining elements within said proximal plane, each of said plurality of proximal retaining elements, is configured to: deflect when contacted by a blade set to allow entry of a blade set into said supporting frame; and lock said blade set between said plurality of distal retaining elements and said plurality of proximal retaining elements.  
The closest prior art of record is USPN 5937526, Wahl, which discloses most of the features of Claims 1, 11, and 17. As a starting point, Wahl, which includes a comb with  flexible mounting elements, lacks “a supporting frame comprising: a first lateral frame, said first lateral frame comprising a first lateral grip bar; a second lateral frame, said second lateral frame comprising a second lateral grip bar, said first lateral frame and said second lateral frame being on opposite lateral sides of said supporting frame; and a first supporting  planar element extending between said first lateral frame and said second lateral frame, said first supporting [plane] planar element forming a distal surface of said supporting frame, said first supporting planar element”.   Even though trimmer combs are known in the art which comprise rectangular frames, such as, USPN/USPGPUBs 4493154, 20040250428, 20050138817, 20060042095, 20030233754, 20140215832, 9833914, and 5050305, it would not likely have been obvious to an artisan of ordinary skill in the art to make the body of Wahl to include a rectangular frame such as those disclosed in the above cited references without the use of hindsight.  
 Also, if one of ordinary skill in the art were to start with a comb with a rectangular frame such as those cited above, such an artisan might be motivated to add flexible protrusions such as those disclosed in Wahl to such a frame, in order to have the comb be attached to a cutter via a snap on mounting as taught by Wahl.  However, one would not likely be motivated to also add structure including “a plurality of distal retaining elements extending from said top edge, wherein one of said plurality of distal retaining elements is positioned proximate said first lateral frame ”, since such structure is not included in Wahl nor in any of the other relevant art references found during Examiner’s search.  Thus, one would not be motivated to arrive at the inventions claims by Claims 1, 11 and 17 nor the Claims which depend from these claims. As such, Claims 1-20 are hereby allowed.
 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        09/29/2021